Name: Commission Regulation (EC) No 1181/2003 of 2 July 2003 amending Council Regulation (EEC) No 2136/89 laying down common marketing standards for preserved sardines
 Type: Regulation
 Subject Matter: consumption;  fisheries;  marketing;  foodstuff
 Date Published: nan

 Avis juridique important|32003R1181Commission Regulation (EC) No 1181/2003 of 2 July 2003 amending Council Regulation (EEC) No 2136/89 laying down common marketing standards for preserved sardines Official Journal L 165 , 03/07/2003 P. 0017 - 0018Commission Regulation (EC) No 1181/2003of 2 July 2003amending Council Regulation (EEC) No 2136/89 laying down common marketing standards for preserved sardinesTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 104/2000 of 17 December 1999 on the common organisation of the markets in fishery and aquaculture products(1), and in particular Article 2(3) thereof,Whereas:(1) Regulation (EC) No 104/2000 provides for the possibility of adopting common marketing standards for fishery products in the Community, particularly in order to facilitate commerce based on fair competition. These standards may, in particular, cover labelling.(2) Council Regulation (EEC) No 2136/89(2) lays down common marketing standards for preserved sardines in the Community.(3) The widening variety of supply of preserved products marketed and presented in the same way as preserved sardines in the Community makes it necessary to provide consumers with sufficient information on the identity and the main characteristics of the product. It is therefore necessary to lay down common rules on trade descriptions for preserved products marketed and presented in the same way as preserved sardines in the Community.(4) The Codex Alimentarius standard Codex STAN94 as well as the particular conditions prevailing on the Community market should be taken into account to that purpose.(5) In the interest of market transparency, fair competition and variety of choice, it is necessary to specify that preserved sardine-type products should be prepared exclusively from well defined species.(6) It is necessary to take account of changes in the Combined Nomenclature codes for preserved sardines.(7) The term "sardine" can only be part of the trade description of sardine-type products if it is adequately qualified. Trade descriptions based on geographic names alone are not sufficiently distinctive. In order to enable a proper identification of each sardine-type product, thus avoiding confusion between different fish species, the scientific name of the species should be used as a qualifier term.(8) The combination of the word "sardines" with the common name of a sardine-type fish species can only generate confusion as to the true nature of the product. On the other hand, common names not including the word "sardines" may continue to be used for the marketing of sardine-type products, in accordance with the law of the Member State on marketing and in a manner not to mislead the consumers.(9) The requirements laid down in this Regulation should be applied without prejudice to Directive 2000/13/EC of the European Parliament and of the Council of 20 March 2000 on the approximation of the laws of the Member States relating to the labelling, presentation and advertising of foodstuffs(3).(10) Regulation (EEC) No 2136/89 should therefore be amended accordingly.(11) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Fishery Products,HAS ADOPTED THIS REGULATION:Article 1Regulation (EEC) No 2136/89 is amended as follows:1. In the title the words "laying down common marketing standards for preserved sardines" are replaced by the following: "laying down common marketing standards for preserved sardines and trade descriptions for preserved sardines and sardine-type products".2. Article 1 is replaced by the following:"Article 1This Regulation defines the standards governing the marketing of preserved sardines and the trade descriptions for preserved sardines and preserved sardine-type products marketed in the Community."3. The following Article 1a is inserted:"Article 1aFor the purposes of this Regulation:1. 'preserved sardines' means products prepared from fish of the species Sardina pilchardus;2. 'preserved sardine-type products' means products marketed and presented in the same way as preserved sardines and prepared from fish of the following species:(a) Sardinops melanosticus, S. neopilchardus, S. ocellatus, S. sagax, S. caeryleus;(b) Sardinella aurita, S. brasiliensis, S. maderensis, S. longiceps, S. gibbosa;(c) Clupea harengus;(d) Sprattus sprattus;(e) Hyperlophus vittatus;(f) Nematalosa vlaminghi;(g) Etrumeus teres;(h) Ethmidium maculatum;(i) Engraulis anchoita, E. mordax, E. ringens;(j) Opisthonema oglinum."4. The first indent of Article 2 is replaced by the following:"- they must be covered by CN codes 1604 13 11, 1604 13 19 and ex 1604 20 50;".5. The following Article 7a is inserted:"Article 7a1. Without prejudice to Directive 2000/13/EC of the European Parliament and of the Council(4), preserved sardine-type products may be marketed in the Community under a trade description consisting of the word 'sardines' joined together with the scientific name of the species.2. Wherever the trade description provided for in paragraph 1 is marked on the container of a preserved sardine-type product, it shall be displayed in a clear and distinct manner.3. The scientific name shall include in all cases the generic and the specific Latin names.4. Only one species shall be marketed under a single trade description."Article 2This Regulation shall enter into force on the day following its publication in the Official Journal of the European Union.It shall apply from 1 July 2003.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 2 July 2003.For the CommissionFranz FischlerMember of the Commission(1) OJ L 17, 21.1.2000, p. 22.(2) OJ L 212, 22.7.1989, p. 79.(3) OJ L 109, 6.5.2000, p. 29.(4) OJ L 109, 6.5.2000, p. 29.